                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           NEW ALBANY DIVISION

CLARK FLOYD LANDFILL, LLC,                     )
                                               )
                            Plaintiff,         )
                                               )
                         v.                    )   4:18-cv-00004-RLY-DML
                                               )
COUNTY OF CLARK, INDIANA;                      )
COUNTY OF FLOYD, INDIANA;                      )
BOARD OF COMMISSIONERS FOR                     )
FLOYD COUNTY, INDIANA, in their                )
official capacities; and                       )
BOARD OF COMMISSIONERS OF CLARK )
COUNTY, INDIANA, in their official             )
capacities,                                    )
                                               )
                            Defendants.        )
                                               )
                                               )
BOARD OF COMMISSIONERS FOR                     )
FLOYD COUNTY, INDIANA, in their                )
official capacities;                           )
COUNTY OF FLOYD, INDIANA;                      )
COUNTY OF CLARK, INDIANA; and                  )
BOARD OF COMMISSIONERS OF CLARK )
COUNTY, INDIANA, in their official             )
capacities,                                    )
                                               )
                            Counter Claimants, )
                                               )
                         v.                    )
                                               )
CLARK FLOYD LANDFILL, LLC,                     )
                                               )
                            Counter Defendant. )

                    ENTRY ON PLAINTIFF’S MOTION TO DISMISS




                                           1
       Co-Defendants, Clark County and Floyd County, have owned the Clark County

Landfill since 1971. In December 2003, the Board of Commissioners for Clark County

and Floyd County entered into a Franchise and License Agreement 1 (“Contract”) with

Plaintiff, Clark Floyd Landfill, LLC (“CFL”), to operate and maintain the Landfill.

Regulatory, environmental, and financial problems arose when Clark County realized the

Landfill needed to expand to remain viable. In short, after it was learned that horizontal

expansion of the Landfill would require wetlands mitigation, County engineers filed an

application with the Indiana Department of Environmental Management (“IDEM”) for

vertical expansion of the Landfill. CFL alleges it has performed work on Phase I and

Phase II of the expansion, but the Defendants have not held up their end of the bargain.

CFL alleges, among other things, that it is unable to properly operate the Landfill and that

its operating permit is now in jeopardy. In its Complaint, CFL seeks declaratory relief

and damages for breach of contract and unjust enrichment.

       Defendants filed an Answer and Counterclaim. They allege one of CFL’s

responsibilities was to charge haulers and others who use the Landfill and to remit

payment to the Defendants based on certain metrics of usage. However, they allege CFL,

which owns other waste hauling companies, was less than forthright in their accounting

to the Defendants. Their counterclaim consists of four counts: fraud, breach of contract,

unjust enrichment, and constructive fraud.


1
 The Franchise and License Agreement includes and incorporates the following three
amendments: Supplemental Agreement No. 1, dated December 12, 2006; Supplemental
Agreement No. 2, dated July 21, 2011; and Supplemental Agreement No. 3, dated January 1,
2013.
                                             2
       CFL now moves to dismiss Counts I (fraud), III (unjust enrichment), and IV

(constructive fraud) of Defendants’ Counterclaim pursuant to Rules 12(b)(6) and 9(b) of

the Federal Rules of Civil Procedure because the subject matter of the claims is governed

by the parties’ Contract and Plaintiff’s fraud claims are not pled with particularity.

I.     Discussion

       A.     Subject Matter of the Claims
       A plaintiff may not bring both a fraud claim and a breach of contract claim unless

“(1) the breaching party committed the separate and independent tort of fraud; and (2) the

fraud resulted in injury distinct from the resulting breach.” Sheaff Brock Inv. Advisors,

LLC v. Morton, 7 N.E.3d 278, 288 (Ind. Ct. App. 2014). Unjust enrichment is an

equitable doctrine “which permits recovery where the circumstances are such that under

the law of natural and immutable justice there should be recovery as though there has

been a promise.” Eagle Aircraft, Inc. v. Trojnar, 963 N.E.2d 648, 660 (Ind. Ct. App.

2013) (internal quotation marks and citations omitted). Where a contract provides a

remedy at law, a plaintiff may not pursue an equitable claim for unjust enrichment. Id.

       Pursuant to the parties’ Contract, CFL was required to pay Defendants an annual

“Host Fee” which is “determined by the annual income (in dollars) resulting from the

tonnage delivered to the Landfill and accepted for disposal” multiplied by certain

percentages depending on the year. (Filing No. 1-2, Supplemental Agreement No. 1,

Section IIA; Filing No. 1-4, Supplemental Agreement No. 3, Section IIA, entitled “Host

Fee.”). Defendants allege CFL has refused “to provide the [Defendants] with data on the

usage of the Landfill to corroborate the accuracy of its payments, and to allow the

                                              3
[Defendants] to confirm the accuracy of its payments.” (Counterclaim ¶ 2). In addition,

they allege CFL (i) has refused to provide quarterly tonnage reports despite its

contractual obligation to do so; (ii) has refused to provide the basis on which its fees are

calculated; (iii) charges its related waste hauling companies a subsidized rate; and (iv)

allows trucks from its related companies to bypass the gate scale of the Landfill or

otherwise evade making payments for use of the Landfill. (Id. ¶¶ 3-6).

       The allegations set forth in Counts I, III, and IV each consist of two paragraphs.

The first provides that Defendants incorporate the prior allegations of the Counterclaim,

set forth above. (Counterclaim I, ¶ 6; Counterclaim III, ¶ 14; Counterclaim IV, ¶ 16).

The second paragraph of each count alleges that CFL is charging a “subsidized rates” and

thus allegedly not paying the Defendants that which they believe they are entitled to:

       Plaintiff’s conduct in secretly subsidizing its private related businesses at the
       expense of the Counties and their taxpayers collectively amounts to a scheme
       to defraud the Counties and their taxpayers.

(Counterclaim I, ¶ 7).

       Plaintiff’s conduct in unlawfully subsidizing its other businesses at the
       expense of the Counties and their taxpayers constitutes unjust enrichment of
       the Plaintiff.

(Counterclaim III, ¶ 14).

       Plaintiff’s conduct in unlawfully subsidizing its other businesses at the
       expense of the Counties and their taxpayers constitutes constructive fraud.

(Counterclaim IV, ¶ 16).

       The court finds the allegations which comprise Counts I, III, and IV derive from

the parties’ Contract. Indeed, the allegations are substantively the same as Defendants’


                                              4
breach of contract claim 2 in which Defendants allege that CFL “improperly

manipulate[d] and reduc[ed] the amounts paid to the [Defendants]” by “giving

undisclosed preferential pricing to its affiliates.” (Counterclaim II, ¶ 9). Accordingly,

Counts I, III, and IV must be dismissed.

       B.     Fraud Claims

       A party asserting a fraud claim must plead it with particularity. See Fed. R. Civ.

P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.”). This means the party asserting fraud must

allege the “who, what, when, where, and how” of the alleged fraud. DiLeo v. Ernst &

Young, 901 F.2d 624, 627 (7th Cir. 1990). Here, however, Defendants fail to allege the

elements of both fraud and constructive fraud.

       To prevail on a fraud claim based on an affirmative misrepresentation, a plaintiff

must establish that there was: (1) a material misrepresentation of past or existing fact

which (2) was untrue, (3) was made with knowledge of or in reckless ignorance of its

falsity, (4) was made with the intent to deceive, (5) was rightfully relied upon by the

complaining party, and (6) which proximately caused injury or damage. Lawyers Title




2
 Count II of the Defendants’ Counterclaim for breach of contract provides:
       Commencing in at least 2016, [CFL] has breached its Agreement with the
       [Defendants] in a number of ways. By way of example and not limitation:
       a.      [CFL] has given itself bad faith, undisclosed and improper subsidies by
               giving undisclosed preferential pricing to its affiliates, thus improperly
               manipulating and reducing the amounts paid to the [Defendants].
(Counterclaim II, ¶ 9a.).

                                               5
Ins. Corp. v. Pokraka, 595 N.E.2d 244, 249 (Ind. 1992); Angel v. Powelson, 977 N.E.2d

434, 444–445 (Ind. Ct. App. 2012).

         Defendants allege CFL failed to provide quarterly tonnage reports and the basis

upon which those payments to the Defendants were calculated, but they have failed to

explain why these purported failures are misrepresentations or were made with

knowledge of falsity or disregard thereof. Moreover, they have failed to allege they

justifiably and detrimentally relied upon CFL’s actions. Accordingly, they have failed to

plausibly allege a claim for fraud.

         To prevail on a constructive fraud claim, a plaintiff must establish that there was

“(1) a duty by virtue of the existing relationship between the parties; (2) representations

or omissions made in violation of that duty; (3) reliance thereon by the complaining

party; (4) injury to the complaining party as a proximate result thereof; and (5) the

gaining of an advantage by the party to be charged at the expense of the complaining

party.” McKibben v. Hughes, 23 N.E.3d 819, 826 (Ind. Ct. App. 2014). The plaintiff has

the burden of proving both the existence of a duty owed to it stemming from their

relationship and the gaining of an unconscionable advantage by the defendant at the

expense of the plaintiff. Heaton & Eadie Prof. Servs. Corp. v. Corneal Consultants of

Indiana, P.C., 841 N.E.2d 1181, 1189 (Ind. Ct. App. 2006).

         Again, Defendants allege that CFL omitted to send them quarterly reports, but

they fail to show how this violated a duty or how they relied upon the representations or

omissions. Accordingly, they have failed to plausibly allege a claim for constructive

fraud.

                                               6
II.   Conclusion

      For the reasons explained above, CFL’s motion to dismiss Counts I, III, and

IV of Defendants’ Counterclaim (Filing No. 44) is GRANTED.



SO ORDERED this 20th day of March 2019.




Distributed Electronically to Registered Counsel of Record.




                                           7
